Cite as: 581 U. S. ____ (2017)            1

                     BREYER, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                    No. 16A1003 (16–8770)
                         _________________


         JASON FARRELL MCGEHEE, ET AL. v.

          ASA HUTCHINSON, GOVERNOR OF

                 ARKANSAS, ET AL. 

   ON APPLICATION FOR STAY AND PETITION FOR WRIT OF 

      CERTIORARI TO THE UNITED STATES COURT OF

            APPEALS FOR THE EIGHTH CIRCUIT

                        [April 20, 2017]


  The application for stay of execution of sentences of
death presented to JUSTICE ALITO and by him referred to
the Court is denied. The petition for a writ of certiorari is
denied.
  JUSTICE GINSBURG and JUSTICE SOTOMAYOR would
grant the application for stay of execution and the petition
for a writ of certiorari.
  JUSTICE BREYER and JUSTICE KAGAN would grant the
application for stay of execution.
  JUSTICE BREYER, dissenting from denial of application
for stay of execution.
  Arkansas set out to execute eight people over the course
of 11 days. Why these eight? Why now? The apparent
reason has nothing to do with the heinousness of their
crimes or with the presence (or absence) of mitigating
behavior. It has nothing to do with their mental state. It
has nothing to do with the need for speedy punishment.
Four have been on death row for over 20 years. All have
been housed in solitary confinement for at least 10 years.
Apparently the reason the State decided to proceed with
these eight executions is that the ‘use by’ date of the
State’s execution drug is about to expire. See No. 17–
1804, at p. 23 (case below) (CA8 Apr. 17, 2017) (Kelly, J.,
2                 MCGEHEE v. HUTCHINSON

                     BREYER, J., dissenting

dissenting); see also Brief in Opposition to Application for
Stay of Executions and Certiorari 11 and Exh. 1. In my
view, that factor, when considered as a determining factor
separating those who live from those who die, is close to
random.
   I have previously noted the arbitrariness with which
executions are carried out in this country. See Glossip v.
Gross, 576 U. S. ___ (2015) (BREYER, J., dissenting). And I
have pointed out how the arbitrary nature of the death
penalty system, as presently administered, runs contrary
to the very purpose of a “rule of law.” Id., at ___ (slip op.,
at 9). The cases now before us reinforce that point.
   The ever changing state of affairs with respect to these
individuals further cautions against a rush to judgment.
A Federal District Court preliminarily enjoined the State’s
execution protocol; the Eighth Circuit vacated the injunc-
tion. The Arkansas Supreme Court has stayed the execu-
tions of three of these men based on their individual cir-
cumstances. A Federal District Court has stayed one
more. An Arkansas Circuit Court temporarily enjoined
the State from using one of the necessary drugs; the Ar-
kansas Supreme Court stayed that injunction. These
individuals have now come before this Court with a varie-
ty of claims. One involves a Circuit split concerning when
an alternative method of execution qualifies as available.
See, e.g., Statement of JUSTICE SOTOMAYOR, post. Another
asks whether the State’s compressed execution schedule
constitutes cruel and unusual punishment. I would grant
a stay so that the Court can sort out these various cases
and claims. I would also grant the petition as to the com-
pressed execution schedule. It presents one aspect of
whether the death penalty is consistent with the Constitu-
tion. See U. S. Const., Amdt. 8.